No. 2—09—0986
                            Opinion filed May 12, 2011
______________________________________________________________________________

                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re RUFUS T., a Minor                           ) Appeal from the Circuit Court
                                                  ) of Winnebago County.
                                                  )
                                                  ) No. 98—JD—166
                                                  )
                                                  ) Honorable
(The People of the State of Illinois, Petitioner- ) K. Patrick Yarbrough,
Appellee, v. Rufus T., Respondent-Appellant). ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Justices Zenoff and Birkett concurred in the judgment and opinion.

                                            OPINION

       On October 19, 1999, the respondent, Rufus T., was adjudicated a juvenile delinquent based

on an admission of attempted aggravated criminal sexual assault of a child under the age of nine (720

ILCS 5/8—4(a), 12—14(b)(i) (West 1998)). The respondent was required to register as a sex

offender. On July 2, 2008, the respondent filed a pro se petition for removal from the sex offender

registry. On August 31, 2009, the trial court denied the petition. The respondent appeals from that

order. We affirm.

       On September 27, 1999, the State filed a delinquency petition charging the respondent, then

age 15, with attempted aggravated criminal sexual assault of a child under the age of 9. On October

19, 1999, the respondent admitted the charge. On that same day, the respondent was adjudicated

delinquent, made a ward of the court, and committed to the Juvenile Department of Corrections
No. 2—09—0986


(JDOC). The respondent was required to register as a sex offender pursuant to the Sex Offender

Registration Act (Act) (730 ILCS 150/1 et seq. (West 2000)). See Pub. Act 91—48 (eff. July 1,

1999) (amending 730 ILCS 150/2 (West 1998)); see also In re J.W., 204 Ill. 2d 50, 66 (2003)

(holding that “juvenile sex offenders” fall within the purview of section 3 of the Act and are required

to register).

        On July 2, 2008, the respondent filed a pro se petition, pursuant to section 3—5(c) of the Act

(730 ILCS 150/3—5(c) (West 2008)), to terminate the term during which he must register as a sex

offender. After finding the respondent indigent, the trial court appointed a public defender to

represent the respondent. On October 6, 2008, defense counsel requested 10 days to file an updated

petition. She also told the court that she believed section 3—5(e) of the Act (730 ILCS 150/3—5(e)

(West 2008)) required a current risk assessment to be provided to the trial court and that she would

consult her supervisors to determine if there were any financial provisions available to the

respondent for such an assessment.

        On December 22, 2008, the respondent filed an amended petition alleging that he was 13

years old at the time of the offense, he had been registered as a sex offender for more than five years,

had completed sex offender counseling, had no other history of delinquency, and had demonstrated

that he was a responsible member of society. For those reasons, the respondent alleged that he posed

no threat to the community and requested that he be removed from the sex offender registration list.

        On January 5, 2009, defense counsel again addressed the risk assessment. Specifically,

defense counsel informed the trial court that, due to budget constraints, the public defender’s office

could not pay for a risk assessment. Additionally, she had been informed by the chief judge of the

Seventeenth Judicial Circuit that neither the court nor the county would pay for such an evaluation.



                                                  -2-
No. 2—09—0986


Defense counsel opined that the statute did not have provisions for paying for a risk assessment for

an indigent. The trial court granted defense counsel’s request for additional time for the respondent

and his mother to decide whether they could pay for a risk assessment.

       On August 19, 2009, a hearing was held on the petition. The respondent did not present a

risk assessment. The respondent testified that he was 25 years old and lived with his mother in

Rockford. He acknowledged that, when he was 14 or 15 years old, he pled guilty to one count of

aggravated criminal sexual assault and was declared a delinquent minor. The victim was a family

friend who was about three years old. He was 15 years old when he was committed to the JDOC.

While incarcerated, he completed sex offender treatment programs provided by juvenile facilities

in Harrisburg and Kewanee. He participated in the treatment programs for 2½ years.

       The respondent further testified that he was released on parole when he was 18 years old.

However, he violated his parole by missing one or two days of school and was returned to the JDOC.

While there, he completed another sex offender program and an anger management program. He

was released sometime thereafter but again returned to the JDOC due to another parole violation.

He was finally released from the JDOC in October 2004, when he turned 21 years old, and went to

live with his mother. Prior to his final release, he was required to register as a sex offender. He had

one deceased child and a daughter who was 10 months old. He had been divorced for about one

month. He was trying to go back to school to work on a GED. He believed that his status as a sex

offender was impeding his ability to find a job. He had to support his daughter and believed that his

chances of finding employment would improve if he were removed from the sex offender registry.

       On cross-examination, the respondent acknowledged that he had mental health issues and

had sought treatment in 2008. He was taking medication for depression and to help him sleep. He



                                                 -3-
No. 2—09—0986


could not afford to seek therapy or counseling. He acknowledged that no one had ever told him he

was being refused employment because he was a registered sex offender. The respondent testified

that a friend of his had checked the sex offender registry and found the respondent’s name on it. The

respondent acknowledged that he had been convicted of resisting arrest in 2003, received conditional

discharge for possession of cannabis in 2004, and received a ticket for possession of alcohol in a

public place in 2006.

       The respondent’s mother, Joann T., testified that the respondent lived with her and that he

did not cause any problems. She believed the sex offender registration was impeding the

respondent’s ability to get an education and find a job. On cross-examination, she acknowledged

that she was just assuming that the sex offender registration was causing the respondent problems.

She acknowledged that the juvenile sex offender registry was confidential but stated that people have

ways of “finding out these things.” She described one of the respondent’s arrests where the arresting

officer stated very loudly in front of neighbors that the respondent was a juvenile sex offender.

       Assistant State’s Attorney Angela Wartowski testified for the State that she checked the

statewide and nationwide sex offender registry websites and that the respondent’s name did not

appear on those sites. Rockford police officer Di Ann Krigbaum testified that on September 9, 1999,

she interviewed the respondent’s three-year-old victim. Using anatomically correct dolls, the victim

indicated that the respondent had put his penis into her vagina. Officer Krigbaum also interviewed

the respondent, who admitted to committing the conduct on one occasion.

       On August 31, 2009, the trial court denied the respondent’s petition. The trial court

determined that, based on the information presented, it could not make a finding that the respondent




                                                -4-
No. 2—09—0986


posed no risk to the community. Following the denial of his motion to reconsider, the respondent

filed a timely notice of appeal.

       On appeal, the respondent argues that the requirement set forth in section 3—5(e)(1) of the

Act, that the trial court “shall” consider “a risk assessment performed by an evaluator approved by

the Sex Offender Management Board” when ruling on a petition for termination of sex offender

registration, is mandatory rather than directory. Therefore, the respondent argues that the trial court

erred when it failed to order the State to pay for a risk assessment, due to his indigence, and denied

his petition without considering a risk assessment.

       Under the Act, “sex offenders” must follow the registration requirements set forth in section

3 of the Act (730 ILCS 150/3 (West 2008)). Section 3—5 provides an exception to the requirements

for adjudicated juvenile delinquents who qualify as sex offenders and allows them to petition for

removal from the registry after two or five years, depending on the severity of the crime. 730 ILCS

150/3—5 (West 2008). Section 3—5(d) provides that, following a hearing, the trial court may

terminate registration if the court finds that the respondent poses “no risk to the community by a

preponderance of the evidence based upon the factors set forth in subsection (e).” 730 ILCS

150/3—5(d) (West 2008). Subsection (e) provides as follows:

               “(e) To determine whether a registrant poses a risk to the community as required by

       subsection (d), the court shall consider the following factors:

                       (1) a risk assessment performed by an evaluator approved by the Sex

               Offender Management Board;

                       (2) the sex offender history of the adjudicated juvenile delinquent;

                       (3) evidence of the adjudicated juvenile delinquent’s rehabilitation;



                                                 -5-
No. 2—09—0986


                       (4) the age of the adjudicated juvenile delinquent at the time of the offense;

                       (5) information related to the adjudicated juvenile delinquent’s mental,

               physical, educational, and social history;

                       (6) victim impact statements; and

                       (7) any other factors deemed relevant by the court.” 730 ILCS 150/3—5(e)

               (West 2008).

Section 3—5(f) further provides that, at a termination hearing, “a registrant shall be represented by

counsel and may present a risk assessment conducted by an evaluator who is a licensed psychiatrist,

psychologist, or other mental health professional, and who has demonstrated clinical experience in

juvenile sex offender treatment.” 730 ILCS 150/3—5(f) (West 2008).

       Whether a statutory command is mandatory or directory is a question of statutory

construction that we review de novo. People v. Robinson, 217 Ill. 2d 43, 54 (2005). The statutory

language is the best evidence of legislative intent. Id. It is presumed that language issuing a

procedural command to a government official indicates an intent that the statute is directory. People

v. Delvillar, 235 Ill. 2d 507, 517 (2009). This presumption can be overcome by either of two

conditions. Id. “A provision is mandatory under this dichotomy when there is negative language

prohibiting further action in the case of noncompliance or when the right the provision is designed

to protect would generally be injured under a directory reading.” Id. The use of the word “shall”

is often determinative of whether a statute is mandatory as opposed to permissive, but “shall” has

never been considered determinative of whether a statute is mandatory or directory. Robinson, 217
Ill. 2d at 53-54. Failure to comply with a mandatory statutory requirement will have the effect of

invalidating the governmental action to which the procedural requirement relates. Id. at 51-52.



                                                -6-
No. 2—09—0986


       In the present case, the parties agree that section 3—5(e) of the Act is a procedural command

to a government official. Accordingly, it is mandatory if there is negative language prohibiting

further action in the case of noncompliance or if the right it is designed to protect would generally

be injured under a directory reading. Delvillar, 235 Ill. 2d at 517. The parties also agree that section

3—5 of the Act does not contain any negative language indicating that the trial court’s failure to

consider a risk assessment invalidates its ruling on a petition for removal from the sex offender

registry. The parties disagree as to whether construing the statute as directory is inconsistent with

its intended purpose.

       The respondent argues that to construe subsection (e) as directory, rather than mandatory,

would thwart its purpose. The respondent argues that the purpose of the factors set forth in

subsection (e) is to ensure that the trial court’s determination is fully informed. The respondent notes

that, during legislative debates, those who argued in favor of the bill believed that it protected a

juvenile who made a mistake and no longer posed a threat to society from having to spend his adult

life registered as a sex offender. Those who argued against the bill believed that the early release

of registrants posed a threat to community safety. Accordingly, the respondent argues that

construing the risk assessment requirement in subsection (e) as mandatory is consistent with the

legislative intent because it ensures that a trial court makes a fully informed decision and that the

interests of the respondent and community safety are fairly balanced and protected.

       The State argues that the sole purpose of section 3—5 of the Act is to protect the rights of

adjudicated juvenile sex offenders who do not pose a danger to society as adults. The State further

argues that these rights will not be injured by construing the subject provision as directory, because




                                                  -7-
No. 2—09—0986


the list of factors that the trial court shall consider is sufficiently extensive such that the lack of a risk

assessment will not automatically result in the deprivation of a juvenile sex offender’s rights.

        The statute at issue was introduced as Senate Bill 121 and enacted as Public Act 95—658,

effective October 11, 2007. Our review of the legislative history shows that the statute was intended

to protect the rights of juveniles who committed less serious sex offenses and prevent them from

having to spend their adult lives registered as sex offenders. Senator Raoul, the sponsor of the bill

in the Senate, noted that it was prompted by two newspaper articles that “recognized that we were

a bit overzealous when we passed a law requiring juvenile sex offenders, no matter the nature of the

offense, to register as adult sex offenders when they turn the age of majority.” 95th Ill. Gen. Assem.,

Senate Proceedings, May 1, 2007, at 14 (statements of Senator Raoul). He also noted that it was

prompted by case law. Senator Raoul noted that former Illinois Supreme Court Chief Justice

McMorrow had stated:

        “I *** invite the legislature to reconsider the wisdom of imposing [lifetime registration] on

        juveniles, particularly juveniles under the age of 13. The public safety concerns which

        animate the [sex offender] registration and notification laws should be harmonized with our

        traditional understanding of the need to protect and rehabilitate the young citizens of this

        state.” In re J.W., 204 Ill. 2d at 84 (McMorrow, C.J., specially concurring, joined by

        Freeman, J.).

See 95th Ill. Gen. Assem., Senate Proceedings, May 1, 2007, at 15-16 (statements of Senator Raoul).

As the foregoing demonstrates, the statute was intended to protect the rights of juvenile delinquents,

who have a greater likelihood of rehabilitation, by allowing them the opportunity to petition the court

to remove them from the sex offender registry.



                                                     -8-
No. 2—09—0986


       Having determined the right that the statute intended to protect, we must next determine

whether that right would be injured by a directory reading of the statute. See Delvillar, 235 Ill. 2d

at 518. We cannot say that the right the legislature intended to protect generally would be injured

by a directory reading. Section 3—5(e) of the Act lists a number of factors that a trial court shall

consider when ruling on a petition for removal from the sex offender registry. The section also gives

the trial court discretion to consider “any other factors deemed relevant by the court.” 730 ILCS

150/3—5(e)(7) (West 2008). This list is sufficiently extensive and gives enough discretion to the

trial court that the lack of a section 3—5(e)(1) risk assessment will not automatically result in the

deprivation of a juvenile sex offender’s rights.

       Moreover, it is not difficult to imagine a situation where the trial court can consider the

nature of a juvenile delinquent’s sex offense, the juvenile’s age at the time of the offense, and

evidence of the juvenile’s rehabilitation and education, and determine that the juvenile no longer

poses a risk to the community. Commonly voiced concerns during legislative hearings on the statute

were over “the Romeo and Juliet scenario involving a sixteen- and a fourteen-year-old,” and over

the juvenile who committed a less serious offense, had no other involvement in the criminal justice

system, had been a “model probationer,” and had complied with all his services. See 95th Ill. Gen.

Assem., Senate Proceedings, May 1, 2007, at 14-15, 25 (statements of Senator Raoul); see also 95th

Ill. Gen. Assem., House Proceedings, May 29, 2007, at 21-22 (statements of Representatives

Lindner, Brosnahan, and Sacia) (addressing the Romeo and Juliet cases). In these types of cases, we

cannot say that the lack of a risk assessment would generally harm the juvenile. As neither condition

set forth in Delvillar, 235 Ill. 2d at 517, overcomes the presumption of a directory reading, we

conclude that the trial court’s duty to consider the factors set forth in section 3—5(e) is directory.



                                                   -9-
No. 2—09—0986


        This determination is further supported by the plain language of the statute. When

interpreting the plain language of a statute, we presume that the legislature did not intend absurd,

inconvenient, or unjust results. Landis v. Marc Realty, L.L.C., 235 Ill. 2d 1, 12 (2009). If we were

to find the statute mandatory, then it would similarly be reversible error, for example, if neither party

presented evidence of the respondent’s rehabilitation (730 ILCS 150/3—5(e)(3) (West 2008)) or

victim impact statements (730 ILCS 150/3—5(e)(6) (West 2008)). The legislature could not have

intended to invalidate a trial court’s determination solely because the parties failed to present certain

evidence. For example, a victim might not make a victim impact statement, and thus there might

not be any victim impact statements for the trial court to consider. It would be absurd to say that,

in the absence of a victim impact statement, the trial court could not validly determine, from the

other factors and any other relevant evidence, whether a registrant poses a risk to the community.

        The respondent argues that the plain language of the statute indicates that consideration of

a risk assessment is mandatory. The respondent notes that the legislature used the word “shall” in

subsection (e) to require the court to consider a risk assessment by an evaluator qualified by the Sex

Offender Management Board but used the word “may” in subsection (f) to refer to a second risk

assessment that the respondent is allowed to present. The respondent asserts that the use of the two

different terms indicates that the legislature intended for consideration of a risk assessment under

subsection (e) to be mandatory. However, as noted above, the use of the word “shall” has never been

considered determinative of whether a statute is mandatory or directory. Robinson, 217 Ill. 2d at

53-54. Moreover, the mere fact that subsection (f) allows a respondent to present his own risk

assessment, conducted by any experienced mental health professional, does not mean that, if neither




                                                  -10-
No. 2—09—0986


party presents a subsection (e) risk assessment, the trial court’s judgment will be reversible or

invalid.

        Finally, in arguing that the statute is mandatory, the respondent also argues that the State

should have paid for a risk assessment. In response, the State asserts that payment for risk

assessments should be similar to payment for a defendant’s expert witness. Relying on People v.

Lawson, 163 Ill. 2d 187, 220-21 (1994), the State notes that an indigent defendant has a right to

present expert witnesses in his defense and that the State will provide payment for the experts if the

defendant has proven their necessity. Whether the defendant has proven such necessity is a matter

within the trial court’s discretion. Id. at 230. The State argues that, based on this principle, the State

should provide payment for a risk assessment only if an indigent respondent proves that it is

necessary, and such a determination should be within the discretion of the trial court.

        The Lawson case involved an adult criminal proceeding. We recognize that, while juvenile

proceedings are not criminal, certain procedures from the adult criminal system can apply. In re

S.B., No. 3—09—0095, slip op. at 3 (Ill. App. Mar. 7, 2011). For example, section 5—101(3) of the

Juvenile Court Act of 1987 (705 ILCS 405/5—101(3) (West 2008)) provides that, “[i]n all

procedures under this Article, minors shall have all the procedural rights of adults in criminal

proceedings, unless specifically precluded by laws that enhance the protection of such minors.”

Accordingly, the State’s argument might have merit. Nonetheless, we need not resolve the issue

because it is not properly before us on appeal. In the trial court, the respondent did not file a motion

requesting that the State provide payment for a risk assessment. Accordingly, the trial court neither

granted nor denied such a request and there is no decision to review on appeal.




                                                  -11-
No. 2—09—0986


       For the foregoing reasons, the judgment of the circuit court of Winnebago County is

affirmed.

       Affirmed.




                                           -12-